DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 05/25/2022.
Claims 1-30 are pending of which claims 1, 11, 21 and 26 are the base independent claims.
ABSTRACT
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Applicant’ abstract should avoid using phrases which can be implied, such as, “the disclosure relates” and Applicant’s abstract should comply with what is detailed in MPEP 608.01(b).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2020, 08/25/2021 and 05/25/2022 is being considered by the examiner.
35 USC 112,6TH Considerations
Claim limitation “means for determining that a downlink control information (DCI) message requests One-shot hybrid automatic repeat request (HARQ) acknowledgment (HARQ-ACK) and does not schedule a physical downlink shared channel (PDSCH) communication; and means for determining, based at least in part on a PDSCH to HARQ feedback timing indicator of the DCI message, a time to transmit the One-shot HARQ-ACK” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “determining that a downlink control information (DCI) message requests One-shot hybrid automatic repeat request (HARQ) acknowledgment (HARQ-ACK) and does not schedule a physical downlink shared channel (PDSCH) communication; and determining, based at least in part on a PDSCH to HARQ feedback timing indicator of the DCI message, a time to transmit the One-shot HARQ-ACK” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 26 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

means for determining that a downlink control information (DCI) message requests One-shot hybrid automatic repeat request (HARQ) acknowledgment (HARQ-ACK) and does not schedule a physical downlink shared channel (PDSCH) communication (see fig.3, 320, see para.0057); and means for determining, based at least in part on a PDSCH to HARQ feedback timing indicator of the DCI message, a time to transmit the One-shot HARQ-ACK (se fig.3, 330, see para.0057)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-19 and 21-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taewoo et al (WO 2021/162050).
Regarding claim 1, Taewoo’050 discloses a method of wireless communication performed by a user equipment (UE)(see abs), comprising: determining that a downlink control information (DCI) message requests One-shot hybrid automatic repeat request (HARQ) feedback(see abs, which discuses terminal with a receiving a PDCCH including triggering type-3 HARQ-ACK as One-shot hybrid automatic repeat request (HARQ) feedback) and does not schedule a physical downlink shared channel (PDSCH) communication(see abs, which discusses the DCI does not schedule a PDSCH); and 
transmitting, based at least in part on a PDSCH to HARQ feedback timing indicator of the DCI message, One-shot HARQ-ACK feedback (see page 22, para.2 and 8, which discusses when receiving HARQ instruction field as PDSCH to HARQ feedback timing indicator indicates “000”, the terminal may transmit the corresponding HARQ-ACK in the Oth slot from the received PDSCH slot, see page 21, para. 3, see page 10, 10, which discusses PDSCH-to-HARQ feedback timing field…may be referred to as HARQ instruction field).
Regarding claim 2, Taewoo’050 discloses wherein a time to transmit the One-shot HARQ-ACK is based at least in part on a slot or(due to or language, only one of them is being considered) sub-slot during which the UE receives the DCI message and the PDSCH to HARQ feedback timing indicator of the DCI message(see page 22, para.2 and 8, which discusses when receiving HARQ instruction field as PDSCH to HARQ feedback timing indicator indicates “000”, the terminal may transmit the corresponding HARQ-ACK in the Oth slot from the received PDSCH slot, see page 21, para. 3, see page 10, para. 9- 10, which discusses timing instruction field from PDSCH to HARQ feedback may be field indicating timing K1, the timing PDSCH-to-HARQ feedback timing field…may be referred to as HARQ instruction field, see also page 26, para.8).
Regarding claim 3, Taewoo’050 discloses wherein a time to transmit the One-shot HARQ-ACK is based at least in part on a reference time and the PDSCH to HARQ feedback timing indicator of the DCI message(see page 22, para.2 and 8, which discusses when receiving HARQ instruction field as PDSCH to HARQ feedback timing indicator indicates “000”, the terminal may transmit the corresponding HARQ-ACK in the Oth slot from the received PDSCH slot, see page 20, para 9-10, the terminal device 1 may determine the slot in which the PUCCH for transmitting the HARQ-ACK information corresponding to the SPS PDSCH 602 exists, based on the value of K1 included in the DCI format that activates the SPS PDSCH included in the PDCCH 601. .. For example, since K1 is 1 in FIG. 6, the terminal device 1 is set to HARQ-ACK corresponding to SPS PDSCH602 in Slot # m + 1 after one slot with reference to the slot in which the terminal device 1 received SPS PDSCH602, see also fig.6).
Regarding claim 4, Taewoo’050 discloses wherein the PDSCH to HARQ feedback timing indicator of the DCI message indicates an amount of time (see page 26, para 8, the DCI format included in PDCCH601 has a value of 0 in the timing instruction field (HARQ Timing) from PDSCH to HARQ feedback, and the DCI format included in PDCCH702 has a timing instruction field (HARQ Timing) from PDSCH to HARQ feedback.) Is 1, and the DCI format included in PDCCH703 has a value of 2 in the timing instruction (HARQ Timing) field from PDSCH to HARQ feedback. HARQ Timing may be referred to as PDSCH-to-HARQ_feedback timing indicator. The HARQ Timing field may be referred to as a PDSCH-to-HARQ_feedback timing indicator field. The terminal device 1 may determine a slot for transmitting the PUCCH including the HARQ-ACK information corresponding to the PDSCH at least based on the value of the timing instruction (HARQ Timing) field from the PDSCH to the HARQ feedback).
Regarding claim 5, Taewoo’050 discloses wherein the PDSCH to HARQ feedback timing indicator of the DCI message indicates the amount of time based at least in part on a number of slots or sub-slots(see page 26, para 8, the DCI format included in PDCCH601 has a value of 0 in the timing instruction field (HARQ Timing) from PDSCH to HARQ feedback, and the DCI format included in PDCCH702 has a timing instruction field (HARQ Timing) from PDSCH to HARQ feedback. ) Is 1, and the DCI format included in PDCCH703 has a value of 2 in the timing instruction (HARQ Timing) field from PDSCH to HARQ feedback. HARQ Timing may be referred to as PDSCH-to-HARQ_feedback timing indicator. The HARQ Timing field may be referred to as a PDSCH-to-HARQ_feedback timing indicator field. The terminal device 1 may determine a slot for transmitting the PUCCH including the HARQ-ACK information corresponding to the PDSCH at least based on the value of the timing instruction (HARQ Timing) field from the PDSCH to the HARQ feedback, thus based on number of slot).
Regarding claim 6, Taewoo’050 discloses wherein the reference time is a slot or (due or language, only one of them is being considered) sub-slot indicated by a value (see page 32, para. 4, which discusses the slot after the slot corresponding to K1 may mean the slot after the K1 slot in time with respect to a certain slot. For example, when the value of K1 is 5 and the reference slot is n, the slot after the slot corresponding to K1 may be n + K1) of a time domain resource allocation field of the DCI message (see page 4, para. 1, the value of the TDRA field included in the DCI corresponds to the K1 from the slot indicated by the slot, see page 24, para.3, which discusses slot offset K0 may be indicated at least based on the value of the time domain resource allocation field contained in the downlink DCI format. The slot offset K0 is from the slot containing the last OFDM symbol in which the PDCCH containing the DCI format including the time region resource allocation field indicating the slot offset K0 is placed to the first OFDM symbol of the PDSCH scheduled by the DCI format see page 11, para. 3, The time domain resource allocation field may at least be used to indicate the allocation of time resources for a PDSCH scheduled by the DCI format that includes the time domain resource allocation field).
Regarding claim 7, Taewoo’050 discloses further comprising: transmitting the One-shot HARQ-ACK at the determined time(see fig.6, (see page 22, para.2 and 8, which discusses when receiving HARQ instruction field as PDSCH to HARQ feedback timing indicator indicates “000”, the terminal may transmit the corresponding HARQ-ACK in the Oth slot from the received PDSCH slot, see page 20, para 9-10, the terminal device 1 may determine the slot in which the PUCCH for transmitting the HARQ-ACK information corresponding to the SPS PDSCH 602 exists, based on the value of K1 included in the DCI format that activates the SPS PDSCH included in the PDCCH 601. .. For example, since K1 is 1 in FIG. 6, the terminal device 1 is set to HARQ-ACK corresponding to SPS PDSCH602 in Slot # m + 1 after one slot with reference to the slot in which the terminal device 1 received SPS PDSCH602).
Regarding claim 8, Taewoo’050 discloses wherein the One-shot HARQ-ACK comprises HARQ-ACK feedback for one or more configured HARQ processes (see page 25, para.3-4, which discusses the terminal device 1 is included in the HARQ-ACK information included in a part or all of the HARQ processes configured in the terminal device 1 and in some or all of the HARQ processes configured in the terminal device 1. the base station device 3 instructs the terminal device 1 to transmit (report) a type 3 HARQ-ACK codebook using the HARQ trigger bit ( When requesting), the terminal device 1 transmits one HARQ-ACK information included in the HARQ process and one NDI value included in the HARQ process to the base station device 3 for one HARQ process)for one or more component carriers over which the UE communicates with a network(see page 6, para. 3, which discusses for component carrier over which UE communicate with network by uplink carrier).
Regarding claim 9, Taewoo’050 discloses wherein determining that the DCI message requests One-shot HARQ-ACK and does not schedule a PDSCH communication comprises: determining that the DCI does not schedule a PDSCH communication based at least in part on a value of a frequency domain resource allocation field of the DCI(see page 31, para.2, e, a PDCCH containing a DCI form that triggers a type 3 HARQ-ACK codebook is received in slot n, and the value of the FDRA field contained in the DCI form is a predetermined value indicating that the PDSCH is not scheduled).
Regarding claim 11, Taewoo’050 discloses a user equipment (UE) for wireless communication, comprising: a memory(see page 33, para.3, terminal with memory); and one or more processors operatively coupled to the memory (see page 33, para.3, terminal with memory for storing a computer program code and with processor, see page 33, para.7 & see page 34, para.1, the memory and the computer program instruction (computer program) may be configured such that the terminal device 1 performs the operations and processes described in the above-described embodiment by using a processor, thus memory is couple to processor since the memory with program configured to perform operation(s) using the processor), the memory and the one or more processors(see page 33, para.3, terminal with memory and with processor) configured to: 
determine that a downlink control information (DCI) message requests One-shot hybrid automatic repeat request (HARQ) feedback (see abs, which discuses terminal with a receiving a PDCCH including triggering type-3 HARQ-ACK as One-shot hybrid automatic repeat request (HARQ) feedback) and does not schedule a physical downlink shared channel (PDSCH) communication (see abs, which discusses the DCI does not schedule a PDSCH); and 
transmit, based at least in part on a PDSCH to HARQ feedback timing indicator of the DCI message, One-shot HARQ-ACK feedback (see page 22, para.2 and 8, which discusses when receiving HARQ instruction field as PDSCH to HARQ feedback timing indicator indicates “000”, the terminal may transmit the corresponding HARQ-ACK in the Oth slot from the received PDSCH slot, see page 21, para. 3, see page 10, 10, which discusses PDSCH-to-HARQ feedback timing field…may be referred to as HARQ instruction field).
Regarding claim 12, Taewoo’050 discloses wherein a time to transmit the One-shot HARQ-ACK is based at least in part on a slot or(due to or language, only one of them is being considered) sub-slot during which the UE receives the DCI message and the PDSCH to HARQ feedback timing indicator of the DCI message(see page 22, para.2 and 8, which discusses when receiving HARQ instruction field as PDSCH to HARQ feedback timing indicator indicates “000”, the terminal may transmit the corresponding HARQ-ACK in the Oth slot from the received PDSCH slot, see page 21, para. 3, see page 10 ,para. 9- 10, which discusses timing instruction field from PDSCH to HARQ feedback may be field indicating timing K1, the timing PDSCH-to-HARQ feedback timing field…may be referred to as HARQ instruction field, see also page 26, para.8).
Regarding claim 13, Taewoo’050 discloses wherein a time to transmit the One-shot HARQ-ACK is based at least in part on a reference time and the PDSCH to HARQ feedback timing indicator of the DCI message(see page 22, para.2 and 8, which discusses when receiving HARQ instruction field as PDSCH to HARQ feedback timing indicator indicates “000”, the terminal may transmit the corresponding HARQ-ACK in the Oth slot from the received PDSCH slot, see page 20, para 9-10, the terminal device 1 may determine the slot in which the PUCCH for transmitting the HARQ-ACK information corresponding to the SPS PDSCH 602 exists, based on the value of K1 included in the DCI format that activates the SPS PDSCH included in the PDCCH 601. .. For example, since K1 is 1 in FIG. 6, the terminal device 1 is set to HARQ-ACK corresponding to SPS PDSCH602 in Slot # m + 1 after one slot with reference to the slot in which the terminal device 1 received SPS PDSCH602, see also fig.6).
Regarding claim 14, Taewoo’050 discloses wherein the PDSCH to HARQ feedback timing indicator of the DCI message indicates an amount of time (see page 26, para 8, the DCI format included in PDCCH601 has a value of 0 in the timing instruction field (HARQ Timing) from PDSCH to HARQ feedback, and the DCI format included in PDCCH702 has a timing instruction field (HARQ Timing) from PDSCH to HARQ feedback) Is 1, and the DCI format included in PDCCH703 has a value of 2 in the timing instruction (HARQ Timing) field from PDSCH to HARQ feedback. HARQ Timing may be referred to as PDSCH-to-HARQ_feedback timing indicator. The HARQ Timing field may be referred to as a PDSCH-to-HARQ_feedback timing indicator field. The terminal device 1 may determine a slot for transmitting the PUCCH including the HARQ-ACK information corresponding to the PDSCH at least based on the value of the timing instruction (HARQ Timing) field from the PDSCH to the HARQ feedback).
Regarding claim 15, Taewoo’050 discloses wherein the PDSCH to HARQ feedback timing indicator of the DCI message indicates the amount of time based at least in part on a number of slots or sub-slots(see page 26, para 8, the DCI format included in PDCCH601 has a value of 0 in the timing instruction field (HARQ Timing) from PDSCH to HARQ feedback, and the DCI format included in PDCCH702 has a timing instruction field (HARQ Timing) from PDSCH to HARQ feedback. ) Is 1, and the DCI format included in PDCCH703 has a value of 2 in the timing instruction (HARQ Timing) field from PDSCH to HARQ feedback. HARQ Timing may be referred to as PDSCH-to-HARQ_feedback timing indicator. The HARQ Timing field may be referred to as a PDSCH-to-HARQ_feedback timing indicator field. The terminal device 1 may determine a slot for transmitting the PUCCH including the HARQ-ACK information corresponding to the PDSCH at least based on the value of the timing instruction (HARQ Timing) field from the PDSCH to the HARQ feedback, thus based on number of slot).
Regarding claim 16, Taewoo’050 discloses wherein the reference time is a slot or (due or language, only one of them is being considered) sub-slot indicated by a value (see page 32, para. 4, which discusses the slot after the slot corresponding to K1 may mean the slot after the K1 slot in time with respect to a certain slot. For example, when the value of K1 is 5 and the reference slot is n, the slot after the slot corresponding to K1 may be n + K1) of a time domain resource allocation field of the DCI message (see page 4, para. 1, the value of the TDRA field included in the DCI corresponds to the K1 from the slot indicated by the slot, see page 24, para.3, which discusses slot offset K0 may be indicated at least based on the value of the time domain resource allocation field contained in the downlink DCI format. The slot offset K0 is from the slot containing the last OFDM symbol in which the PDCCH containing the DCI format including the time region resource allocation field indicating the slot offset K0 is placed to the first OFDM symbol of the PDSCH scheduled by the DCI format see page 11, para. 3, The time domain resource allocation field may at least be used to indicate the allocation of time resources for a PDSCH scheduled by the DCI format that includes the time domain resource allocation field).
Regarding claim 17, Taewoo’050 discloses further comprising: transmitting the One-shot HARQ-ACK at the determined time(see fig.6, (see page 22, para.2 and 8, which discusses when receiving HARQ instruction field as PDSCH to HARQ feedback timing indicator indicates “000”, the terminal may transmit the corresponding HARQ-ACK in the Oth slot from the received PDSCH slot, see page 20, para 9-10, the terminal device 1 may determine the slot in which the PUCCH for transmitting the HARQ-ACK information corresponding to the SPS PDSCH 602 exists, based on the value of K1 included in the DCI format that activates the SPS PDSCH included in the PDCCH 601. .. For example, since K1 is 1 in FIG. 6, the terminal device 1 is set to HARQ-ACK corresponding to SPS PDSCH602 in Slot # m + 1 after one slot with reference to the slot in which the terminal device 1 received SPS PDSCH602).
Regarding claim 18, Taewoo’050 discloses wherein the One-shot HARQ-ACK comprises HARQ-ACK feedback for one or more configured HARQ processes (see page 25, para.3-4, which discusses the terminal device 1 is included in the HARQ-ACK information included in a part or all of the HARQ processes configured in the terminal device 1 and in some or all of the HARQ processes configured in the terminal device 1. the base station device 3 instructs the terminal device 1 to transmit (report) a type 3 HARQ-ACK codebook using the HARQ trigger bit ( When requesting), the terminal device 1 transmits one HARQ-ACK information included in the HARQ process and one NDI value included in the HARQ process to the base station device 3 for one HARQ process)for one or more component carriers over which the UE communicates with a network(see page 6, para. 3, which discusses for component carrier over which UE communicate with network by uplink carrier).
Regarding claim 19, Taewoo’050 discloses wherein determining that the DCI message requests One-shot HARQ-ACK and does not schedule a PDSCH communication comprises: determining that the DCI does not schedule a PDSCH communication based at least in part on a value of a frequency domain resource allocation field of the DCI(see page 31, para.2, e, a PDCCH containing a DCI form that triggers a type 3 HARQ-ACK codebook is received in slot n, and the value of the FDRA field contained in the DCI form is a predetermined value indicating that the PDSCH is not scheduled).
Regarding claim 21, Taewoo’050 discloses non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE) (see page 33, para.3, terminal with memory for storing a computer program code and with processor, see page 33, para.7 & see page 34, para.1, the memory and the computer program instruction (computer program) may be configured such that the terminal device 1 performs the operations and processes described in the above-described embodiment by using a processor, thus memory is couple to processor since the memory with program configured to perform operation(s) using the processor), cause the UE to: 
determine that a downlink control information (DCI) message requests One-shot hybrid automatic repeat request (HARQ) feedback (see abs, which discuses terminal with a receiving a PDCCH including triggering type-3 HARQ-ACK as One-shot hybrid automatic repeat request (HARQ) feedback) and does not schedule a physical downlink shared channel (PDSCH) communication (see abs, which discusses the DCI does not schedule a PDSCH); and 
transmit, based at least in part on a PDSCH to HARQ feedback timing indicator of the DCI message, One-shot HARQ-ACK feedback (see page 22, para.2 and 8, which discusses when receiving HARQ instruction field as PDSCH to HARQ feedback timing indicator indicates “000”, the terminal may transmit the corresponding HARQ-ACK in the Oth slot from the received PDSCH slot, see page 21, para. 3, see page 10, 10, which discusses PDSCH-to-HARQ feedback timing field…may be referred to as HARQ instruction field).
Regarding claim 22, Taewoo’050 discloses wherein a time to transmit the One-shot HARQ-ACK is based at least in part on a slot or(due to or language, only one of them is being considered) sub-slot during which the UE receives the DCI message and the PDSCH to HARQ feedback timing indicator of the DCI message(see page 22, para.2 and 8, which discusses when receiving HARQ instruction field as PDSCH to HARQ feedback timing indicator indicates “000”, the terminal may transmit the corresponding HARQ-ACK in the Oth slot from the received PDSCH slot, see page 21, para. 3, see page 10 ,para. 9- 10, which discusses timing instruction field from PDSCH to HARQ feedback may be field indicating timing K1, the timing PDSCH-to-HARQ feedback timing field…may be referred to as HARQ instruction field, see also page 26, para.8).
Regarding claim 23, Taewoo’050 discloses wherein a time to transmit the One-shot HARQ-ACK is based at least in part on a reference time and the PDSCH to HARQ feedback timing indicator of the DCI message(see page 22, para.2 and 8, which discusses when receiving HARQ instruction field as PDSCH to HARQ feedback timing indicator indicates “000”, the terminal may transmit the corresponding HARQ-ACK in the Oth slot from the received PDSCH slot, see page 20, para 9-10, the terminal device 1 may determine the slot in which the PUCCH for transmitting the HARQ-ACK information corresponding to the SPS PDSCH 602 exists, based on the value of K1 included in the DCI format that activates the SPS PDSCH included in the PDCCH 601. .. For example, since K1 is 1 in FIG. 6, the terminal device 1 is set to HARQ-ACK corresponding to SPS PDSCH602 in Slot # m + 1 after one slot with reference to the slot in which the terminal device 1 received SPS PDSCH602, see also fig.6).
Regarding claim 24, Taewoo’050 discloses further comprising: determine, based at least in part on the PDSCH to HARQ feedback timing indicator of the DCI message, a time to transmit the one-shot HARQ (see fig.6,see page 22, para.2 and 8, which discusses when receiving HARQ instruction field as PDSCH to HARQ feedback timing indicator indicates “000”, the terminal may transmit the corresponding HARQ-ACK in the Oth slot from the received PDSCH slot, see page 20, para 9-10, the terminal device 1 may determine the slot in which the PUCCH for transmitting the HARQ-ACK information corresponding to the SPS PDSCH 602 exists, based on the value of K1 included in the DCI format that activates the SPS PDSCH included in the PDCCH 601. .. For example, since K1 is 1 in FIG. 6, the terminal device 1 is set to HARQ-ACK corresponding to SPS PDSCH602 in Slot # m + 1 after one slot with reference to the slot in which the terminal device 1 received SPS PDSCH602).
Regarding claim 25, Taewoo’050 discloses wherein the One-shot HARQ-ACK comprises HARQ-ACK feedback for one or more configured HARQ processes (see page 25, para.3-4, which discusses the terminal device 1 is included in the HARQ-ACK information included in a part or all of the HARQ processes configured in the terminal device 1 and in some or all of the HARQ processes configured in the terminal device 1. the base station device 3 instructs the terminal device 1 to transmit (report) a type 3 HARQ-ACK codebook using the HARQ trigger bit ( When requesting), the terminal device 1 transmits one HARQ-ACK information included in the HARQ process and one NDI value included in the HARQ process to the base station device 3 for one HARQ process)for one or more component carriers over which the UE communicates with a network(see page 6, para. 3, which discusses for component carrier over which UE communicate with network by uplink carrier).
Regarding claim 26, Taewoo’050 discloses an apparatus for wireless communication, comprising: 
means for determining that a downlink control information (DCI) message requests One-shot hybrid automatic repeat request (HARQ) feedback (see abs, which discuses terminal with a receiving a PDCCH including triggering type-3 HARQ-ACK as One-shot hybrid automatic repeat request (HARQ) feedback) and does not schedule a physical downlink shared channel (PDSCH) communication (see abs, which discusses the DCI does not schedule a PDSCH); and 
means for transmitting, based at least in part on a PDSCH to HARQ feedback timing indicator of the DCI message, One-shot HARQ-ACK feedback (see page 22, para.2 and 8, which discusses when receiving HARQ instruction field as PDSCH to HARQ feedback timing indicator indicates “000”, the terminal may transmit the corresponding HARQ-ACK in the Oth slot from the received PDSCH slot, see page 21, para. 3, see page 10, 10, which discusses PDSCH-to-HARQ feedback timing field…may be referred to as HARQ instruction field).
Regarding claim 27, Taewoo’050 discloses wherein a time to transmit the One-shot HARQ-ACK is based at least in part on a slot or(due to or language, only one of them is being considered) sub-slot during which the UE receives the DCI message and the PDSCH to HARQ feedback timing indicator of the DCI message(see page 22, para.2 and 8, which discusses when receiving HARQ instruction field as PDSCH to HARQ feedback timing indicator indicates “000”, the terminal may transmit the corresponding HARQ-ACK in the Oth slot from the received PDSCH slot, see page 21, para. 3, see page 10, para. 9- 10, which discusses timing instruction field from PDSCH to HARQ feedback may be field indicating timing K1, the timing PDSCH-to-HARQ feedback timing field…may be referred to as HARQ instruction field, see also page 26, para.8).
Regarding claim 28, Taewoo’050 discloses wherein a time to transmit the One-shot HARQ-ACK is based at least in part on a reference time and the PDSCH to HARQ feedback timing indicator of the DCI message(see page 22, para.2 and 8, which discusses when receiving HARQ instruction field as PDSCH to HARQ feedback timing indicator indicates “000”, the terminal may transmit the corresponding HARQ-ACK in the Oth slot from the received PDSCH slot, see page 20, para 9-10, the terminal device 1 may determine the slot in which the PUCCH for transmitting the HARQ-ACK information corresponding to the SPS PDSCH 602 exists, based on the value of K1 included in the DCI format that activates the SPS PDSCH included in the PDCCH 601. .. For example, since K1 is 1 in FIG. 6, the terminal device 1 is set to HARQ-ACK corresponding to SPS PDSCH602 in Slot # m + 1 after one slot with reference to the slot in which the terminal device 1 received SPS PDSCH602, see also fig.6).
Regarding claim 29, Taewoo’050 discloses further comprising: determine, based at least in part on the PDSCH to HARQ feedback timing indicator of the DCI message, a time to transmit the one-shot HARQ (see fig.6,see page 22, para.2 and 8, which discusses when receiving HARQ instruction field as PDSCH to HARQ feedback timing indicator indicates “000”, the terminal may transmit the corresponding HARQ-ACK in the Oth slot from the received PDSCH slot, see page 20, para 9-10, the terminal device 1 may determine the slot in which the PUCCH for transmitting the HARQ-ACK information corresponding to the SPS PDSCH 602 exists, based on the value of K1 included in the DCI format that activates the SPS PDSCH included in the PDCCH 601. .. For example, since K1 is 1 in FIG. 6, the terminal device 1 is set to HARQ-ACK corresponding to SPS PDSCH602 in Slot # m + 1 after one slot with reference to the slot in which the terminal device 1 received SPS PDSCH602).
Regarding claim 30, Taewoo’050 discloses wherein the One-shot HARQ-ACK comprises HARQ-ACK feedback for one or more configured HARQ processes (see page 25, para.3-4, which discusses the terminal device 1 is included in the HARQ-ACK information included in a part or all of the HARQ processes configured in the terminal device 1 and in some or all of the HARQ processes configured in the terminal device 1. the base station device 3 instructs the terminal device 1 to transmit (report) a type 3 HARQ-ACK codebook using the HARQ trigger bit ( When requesting), the terminal device 1 transmits one HARQ-ACK information included in the HARQ process and one NDI value included in the HARQ process to the base station device 3 for one HARQ process)for one or more component carriers over which the UE communicates with a network(see page 6, para. 3, which discusses for component carrier over which UE communicate with network by uplink carrier).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taewoo et al (WO 2021/162050) and in view of Kim et al (US 2022/0132541).
Regarding claim 10, as discussed above, although Taewoo’050 discloses all zeros first method is configured, all ones if second  method is configured(see page 32, para.2), Taewoo’050 does not explicitly show the use of “the value of the frequency domain resource allocation field of the DCI is: all zeros if resource allocation Type 0 is configured, all ones if resource allocation Type 1 is configured, and all ones or all zeros if both resource allocation Type 0 and resource allocation Type 1 are configured” as required by present claimed invention.  However, including “the value of the frequency domain resource allocation field of the DCI is: all zeros if resource allocation Type 0 is configured, all ones if resource allocation Type 1 is configured, and all ones or all zeros if both resource allocation Type 0 and resource allocation Type 1 are configured” would have been obvious to one having ordinary skill in the art as evidenced by Kim’050.  
In particular, in the same field of endeavor, Kim’050 teaches the use of the value of the frequency domain resource allocation field of the DCI is: all zeros if resource allocation Type 0 is configured, all ones if resource allocation Type 1 is configured, and all ones or all zeros if both resource allocation Type 0 and resource allocation Type 1 are configured(see para.0142-0144, which discusses if a resource allocation type is configured to “resource allocation type 0” only, and frequency domain resource assignment field values are all set to “0”, the terminal may consider the received DCI format 1_1 to be DCI corresponding to the PDCCH command. Alternatively, if the resource allocation type is configured to “resource allocation type 1” only, and the frequency domain resource assignment field values are all set to “1”, the terminal may consider the received DCI format 1_1 to be DCI corresponding to the PDCCH command. Alternatively, if the resource allocation type is configured to both “resource allocation type 0” and “resource allocation type 1”, and the frequency domain resource assignment field values are all set to “0” or “1”, the terminal may consider the received DCI format 1_1 to be DCI corresponding to the PDCCH command).
In view of the above, having the system of Taewoo’050 and then given the well-established teaching of Kim’050, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Taewoo’050 to include “the value of the frequency domain resource allocation field of the DCI is: all zeros if resource allocation Type 0 is configured, all ones if resource allocation Type 1 is configured, and all ones or all zeros if both resource allocation Type 0 and resource allocation Type 1 are configured” as taught by Kim’050, since Kim’050 stated in para.0014+ that such a modification would provide transmission or reception of downlink control information between a base station and a terminal, which is based on a 5G communication system, can be efficiently performed.
Regarding claim 20, as discussed above, although Taewoo’050 discloses all zeros first method is configured, all ones if second  method is configured(see page 32, para.2), Taewoo’050 does not explicitly show the use of “the value of the frequency domain resource allocation field of the DCI is: all zeros if resource allocation Type 0 is configured, all ones if resource allocation Type 1 is configured, and all ones or all zeros if both resource allocation Type 0 and resource allocation Type 1 are configured” as required by present claimed invention.  However, including “the value of the frequency domain resource allocation field of the DCI is: all zeros if resource allocation Type 0 is configured, all ones if resource allocation Type 1 is configured, and all ones or all zeros if both resource allocation Type 0 and resource allocation Type 1 are configured” would have been obvious to one having ordinary skill in the art as evidenced by Kim’050.  
In particular, in the same field of endeavor, Kim’050 teaches the use of the value of the frequency domain resource allocation field of the DCI is: all zeros if resource allocation Type 0 is configured, all ones if resource allocation Type 1 is configured, and all ones or all zeros if both resource allocation Type 0 and resource allocation Type 1 are configured(see para.0142-0144, which discusses if a resource allocation type is configured to “resource allocation type 0” only, and frequency domain resource assignment field values are all set to “0”, the terminal may consider the received DCI format 1_1 to be DCI corresponding to the PDCCH command. Alternatively, if the resource allocation type is configured to “resource allocation type 1” only, and the frequency domain resource assignment field values are all set to “1”, the terminal may consider the received DCI format 1_1 to be DCI corresponding to the PDCCH command. Alternatively, if the resource allocation type is configured to both “resource allocation type 0” and “resource allocation type 1”, and the frequency domain resource assignment field values are all set to “0” or “1”, the terminal may consider the received DCI format 1_1 to be DCI corresponding to the PDCCH command).
In view of the above, having the system of Taewoo’050 and then given the well-established teaching of Kim’050, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Taewoo’050 to include “the value of the frequency domain resource allocation field of the DCI is: all zeros if resource allocation Type 0 is configured, all ones if resource allocation Type 1 is configured, and all ones or all zeros if both resource allocation Type 0 and resource allocation Type 1 are configured” as taught by Kim’050, since Kim’050 stated in para.0014+ that such a modification would provide transmission or reception of downlink control information between a base station and a terminal, which is based on a 5G communication system, can be efficiently performed.

Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474